EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Paul Hunter, Reg. No. 44787, on 04/28/2022.

Please replace all previous claim listings with the following: 

1.	(Currently Amended) An apparatus comprising a processor and a memory, the memory comprising programmed instructions that, when executed by the processor, cause the apparatus to:

detect that an object is uploaded to [[the]] a main bucket;
determine whether the 
responsive to determining that the a temporary bucket, a ;
detect that the object in the main bucket is updated; 
responsive to detecting the object is updated, determine whether the object has a second object attribute satisfying the object attribute relationship; and
responsive to determining that the object does not have the second object attribute that satisfies the object attribute relationship, delete, from the temporary bucket, the symbolic link to the object.

2.	(Canceled) 

3.	(Canceled) 

4.	(Currently Amended) The apparatus of claim 1, The apparatus of claim 1, wherein the memory includes programmed instructions that, when executed by the processor, further cause the apparatus to:
detect that the 
delete, from the temporary bucket, the 

5.	(Currently Amended) The apparatus of claim 1, wherein the memory includes programmed instructions that, when executed by the processor, further cause the apparatus to:
invoke an event handler responsive to the 
cause the event handler to evaluate whether the 

6.	(Previously Presented) The apparatus of claim 1, wherein the memory includes programmed instructions that, when executed by the processor, further cause the apparatus to:
identify an identifier of the temporary bucket; and
select, from a list of temporary buckets, the temporary bucket based on the identifier.

7.	(Original) The apparatus of claim 1, wherein the temporary bucket is used for online transaction processing.

8.	(Currently Amended) A non-transitory computer readable storage medium having instructions stored thereon that, upon execution by a processor, cause the processor to:

detect that an object is uploaded to [[the]] a main bucket;
determine whether the 
responsive to determining that the a temporary bucket, a ;
detect that the object in the main bucket is updated; 
responsive to detecting the object is updated, determine whether the object has a second object attribute satisfying the object attribute relationship; and
responsive to determining that the object does not have the second object attribute that satisfies the object attribute relationship, delete, from the temporary bucket, the symbolic link to the object.

9.	(Canceled) 

10.	(Canceled) 

11.	(Currently Amended) The medium of claim 8, comprising instructions stored thereon that, when executed by the processor, further cause the processor to:
detect that the 
delete, from the temporary bucket, the 
12.	(Currently Amended) The medium of claim 8, comprising instructions stored thereon that, when executed by the processor, further cause the processor to:
invoke an event handler responsive to the 
cause the event handler to evaluate whether the 

13.	(Previously Presented) The medium of claim 8, comprising instructions stored thereon that, when executed by the processor, further cause the processor to:
identify an identifier of the temporary bucket; and
select, from a list of temporary buckets, the temporary bucket based on the identifier.

14.	(Original) The medium of claim 8, wherein the temporary bucket is used for online transaction processing.

15.	(Currently Amended) A computer-implemented method comprising:

detecting, by the processor, that an object is uploaded to the main bucket;
determining, by the processor, whether the 
responsive to determining that the a temporary bucket, a ;
detecting that the object in the main bucket is updated; 
responsive to detecting the object is updated, determining whether the object has a second object attribute satisfying the object attribute relationship; and
responsive to determining that the object does not have the second object attribute that satisfies the object attribute relationship, deleting, from the temporary bucket, the symbolic link to the object.

16.	(Canceled) 

17.	(Canceled) 

18.	(Currently Amended) The method of claim 15, the further comprising:
detecting that the object is deleted from the main bucket; and
deleting, from the temporary bucket, a 

19.	(Currently Amended) The method of claim 15, the further comprising:
invoking an event handler responsive to the 
causing the event handler to evaluate whether the 

20.	(Original) The method of claim 15, the further comprising:
identifying an identifier of the temporary bucket; and
selecting, from a list of temporary buckets, the temporary bucket based on the identifier.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, Amazon Simple Storage Service (hereafter Amazon) teaches storage for the Internet. It is designed to make web-scale computing easier. Amazon S3 has a simple web services interface that you can use to store and retrieve any amount of data, at any time, from anywhere on the web. It gives any developer access to the same highly scalable, reliable, fast, and inexpensive data storage infrastructure that Amazon uses to run its own global network of web sites. The service aims to maximize benefits of scale and to pass those benefits on to developers. Further, describes how you send requests to create buckets, store and retrieve your objects, and manage permissions on your resources. Moreover, describes access control and the authentication process. Access control defines who can access objects and buckets within Amazon S3, and the type of access {for example, READ and WRITE}. The authentication process verifies the identity of a user who is trying to access Amazon Web Services {AWS}.
Amazon neither anticipates nor renders obvious the combination set forth in the independent claims. That is, the claims require a particular sequence wherein an object is uploaded to a main bucket and responsive to this the object is checked for an attribute. It is determined that the object has the attribute and thus a symbolic link to the object is added to a temporary bucket. Further, it is subsequently detected that the object in the main bucket is updated and responsive to this update the object is checked for a second, different attribute. Moreover, responsive to the object not having the second attribute, the symbolic link to the object is removed from the temporary bucket. Although the prior art teaches storage buckets, main and temporary buckets, symbolic links and object attributes such as being part of a multi-part upload, having version control, storage/cold storage durations, event logging, et cetera, the prior art does not teach this specific sequence as claimed within the context and environment of the rest of the claim, not explicitly recited herein, where the management of adding a symbolic link to for an object to a temporary bucket is based on a first attribute and the subsequent removal of the symbolic link to the object from the temporary bucket is based on a second, different attribute.
The aforementioned limitations and reasons are in conjunction with all other claim limitations and the structure and environment which are not specifically recited in the quotes or expounded upon in the reasons. The Notice of Allowability is based on the totality of the claims. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195